                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF ARKANSAS
                          PINE BLUFF DIVISION

ZECKEYA PERRY                                                               PLAINTIFF
ADC #156241

v.                        CASE NO. 5:19-CV-00259-BSM

WELLPATH, et al.                                                        DEFENDANTS

                                    JUDGMENT

     Consistent with the order entered today, this case is dismissed with prejudice.

     IT IS SO ORDERED this 9th day of July, 2021.


                                                 ________________________________
                                                 UNITED STATES DISTRICT JUDGE
